PER CURIAM.
The judgment of the circuit court confirming the arbitration award against Interameri-can Telephone Co. in the principal sum of $106,653.92, through December 8, 1994, $34.29 per diem, plus interest to accrue at the rate of twelve per cent per annum is affirmed. Insofar as the same judgment entered and directed double recovery in favor of the claimants and against the individual guarantors, it is vacated. Each guarantor is only responsible for twenty-five per cent of the corporation’s aggregate indebtedness plus accrued interest.
Affirmed in part, vacated in part, and remanded with directions.